The CouRT, however, in the present case, inclined to think that the plaintiff must be considered as a partner; and that as his claim was for services on board the boat, he, being himself a copartner, would have to bear his proportion of the value of those services, and the defendants had a right to have the whole partnership concerns settled, and the plaintiff’s share ascertained, before they could be compelled, to pay him any thing.
The plaintiff became nonsuit, with leave to move to reinstate the cause. A motion was made accordingly, which was overruled, June 5th, 1838.